UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
CORNELL D.M. JUDGE CORNISH,   )
                              )
          Plaintiff,          )
                              )
          v.                  )      Civil Action No. 09-797 (RWR)
                              )
UNITED STATES OF AMERICA,     )
et al.,                       )
                              )
          Defendants.         )
______________________________)

                    MEMORANDUM OPINION AND ORDER

       Pro se plaintiff Cornell D.M. Judge Cornish moves for

reconsideration of the August 15, 2012 memorandum opinion and

order granting the defendants’ motion to dismiss.   Cornish

reargues legal arguments raised and rejected in the memorandum

opinion and order, argues that he has new claims and evidence,

and asserts that the court clearly erred on the facts and the

law.   Because Cornish has not established that there are

extraordinary circumstances warranting relief from final

judgment, his motion will be denied.1




1
  Cornish also seeks to revive his motion for class
certification, which was dismissed as moot on August 15, 2012.
See Pl.’s Mot. for Reconsideration at 1; id., Mem. in Supp. of
Mot. for Reconsideration at 37. Because Cornish has not shown
that the August 15, 2012 memorandum opinion and order dismissing
his complaint should be altered or amended, his motion for class
certification will not be reinstated.
                                   -2-

                             BACKGROUND

       The relevant facts are described in earlier opinions.     See

Cornish v. United States (Cornish III), 885 F. Supp. 2d 198, 202-

04 (D.D.C. 2012); Cornish v. Dudas (Cornish II), 813 F. Supp. 2d

147, 147-48 (D.D.C. 2011), aff’d sub nom. Cornish v. Kappos, 474

F. App’x 779 (Fed. Cir. 2012); Cornish v. Dudas (Cornish I), 715

F. Supp. 2d 56, 59-60 (D.D.C. 2010).       In 1958, Cornish passed the

patent examination and was registered to practice before the U.S.

Patent and Trademark Office (“USPTO”).       Cornish III, 885 F. Supp.

2d at 202.   In 1995, one of Cornish’s former clients filed a

complaint against Cornish.   Id.     Cornish sent a letter to the

USPTO stating that he would “ceas[e] practice” before the USPTO.

Id. (alteration in original) (quoting Cornish I, 715 F. Supp. 2d

at 59).   In response, the USPTO sent Cornish a letter stating

that it was treating his letter as a request to remove his name

from the patent register and that Cornish should inform the USPTO

if that was not his intention.     Cornish I, 715 F. Supp. 2d at 59.

Cornish did not respond.   Id.     Thus, the USPTO removed Cornish

from the patent register in 1996.        Cornish II, 813 F. Supp. 2d at

148.

       Nine years later, Cornish requested reinstatement to the

register.    Id.

       However, the USPTO denied the request based on
       Cornish’s failure to present sufficient evidence of his
       ability to render patent applicants valuable service
       or, in the alternative, to pass the patent examination.
                                 -3-

       Cornish took and failed the patent examinations
       administered in July of 2005, 2006, and 2007, though
       the USPTO’s Office of Enrollment Discipline (“OED”) had
       granted all of his requests to make reasonable
       accommodations for him to take the exams. He also sat
       for and failed the 2008 patent exam, during which he
       received the reasonable medical accommodations for
       which he had provided sufficient medical documentation
       establishing a need.

Cornish III, 885 F. Supp. 2d at 202-03 (internal quotation marks

and citations omitted).   In 2008, Cornish petitioned the OED

Director to “reconsider the reasonable accommodations provided to

him during the July 2008 patent examination, and requested

reinstatement to the patent register by either waiver of the

requirement that he pass the examination or permission to retake

the identical examination an unlimited number of times.”   Id. at

203.   The OED Director and the Acting USPTO Director’s designate

denied Cornish’s request for reconsideration.   Id.   Cornish

challenged the denial as unconstitutional and also brought other

constitutional and common law claims against the defendants.     Id.

at 203-04.   The defendants, in turn, moved to dismiss Cornish’s

amended complaint.

       On August 15, 2012, the defendants’ motion to dismiss was

granted “[b]ecause Cornish failed to effect proper service upon

the individually-named defendants, his claim regarding USPTO

rules [was] moot, sovereign immunity [barred] his common law

claims and constitutional claims against the government and the

employees in their official capacities, and res judicata [barred]
                                 -4-

his reinstatement claim[.]”    Id. at 202.   On August 24, 2012,

Cornish moved for reconsideration of these rulings arguing that

he has alleged new claims, there has been a recent change in law,

and there is “new evidence unavailable to the Plaintiff and Court

heretofore[.]”   Pl.’s Mot. for Reconsideration (“Pl.’s Mot.”) at

2-3.   He also argues that he is an active member of the patent

bar, id. at 9-13, 19, and that he never received a letter from

the USPTO stating that it construed Cornish’s letter as a request

to remove Cornish from the patent register, id. at 11.

                              DISCUSSION

       Cornish does not specify in his motion whether he is moving

for reconsideration under Federal Rule of Civil Procedure 59(e)

or 60(b).   However, “[a] motion to reconsider a final order is

generally treated as a Rule 59(e) motion if it is filed within

[28 days after the entry of judgment] and as a Rule 60(b) motion

if it is filed thereafter.”    Roane v. Gonzales, 832 F. Supp. 2d

61, 64 (D.D.C. 2011) (citing Lightfoot v. District of Columbia,

355 F. Supp. 2d 414, 420–21 (D.D.C. 2005)).    Here, Cornish filed

his motion for reconsideration less than 28 days after the

judgment dismissing his complaint was entered.    Thus, Cornish’s

motion will be analyzed under Rule 59(e).

       “Rule 59(e) motions ‘need not be granted unless the district

court finds that there is an intervening change of controlling

law, the availability of new evidence, or the need to correct a
                               -5-

clear error or prevent manifest injustice.’”   Anyanwutaku v.

Moore, 151 F.3d 1053, 1057-58 (D.C. Cir. 1998) (quoting Firestone

v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam)).

Such motions “may not be used to relitigate old matters, or to

raise arguments or present evidence that could have been raised

prior to the entry of judgment.”   Exxon Shipping Co. v. Baker,

554 U.S. 471, 485 n.5 (2008) (internal quotation marks omitted).

     Motions for reconsideration are “disfavored” and “[t]he

granting of such a motion is an unusual measure[.]”   Cornish II,

813 F. Supp. 2d at 148 (internal quotation marks omitted) (citing

Kittner v. Gates, 783 F. Supp. 2d 170, 172 (D.D.C. 2011); Wright

v. FBI, 598 F. Supp. 2d 76, 77 (D.D.C. 2009)).   “[T]he moving

party bears the burden of establishing ‘extraordinary

circumstances’ warranting relief from a final judgment.”

Schoenman v. FBI, 857 F. Supp. 2d 76, 80 (D.D.C. 2012) (quoting

Niedermeier v. Office of Baucus, 153 F. Supp. 2d 23, 28 (D.D.C.

2001)).

     Cornish alleges that there is newly discovered evidence that

shows that material facts relied upon in the August 15, 2012

memorandum opinion and order were incorrect.   First, Cornish

claims that it is now undisputed that he is an “active” “USPTO

registered patent practitioner” because the defendants admitted

this “fact” in their appellate brief.   See Pl.’s Mot., Mem. in

Supp. of Mot. for Reconsideration (“Pl.’s Mem.”) at 34.    The
                                 -6-

alleged admission is in the defendants-appellees’ brief submitted

to the United States Court of Appeals for the Federal Circuit in

Cornish v. Kappos, et al., Appeal No. 2012-1157.    The first

sentence of the the defendants’ brief stated: “Cornish, a USPTO

registered patent practitioner on voluntary inactive status for

nine years, petitioned the USPTO for reinstatement to active

status.”    Defs.’ Opp’n to Pl.’s Mot. for Reconsideration (“Defs.’

Opp’n”), Ex. A at 2.2   This statement does not support Cornish’s

assertion that he is an “active” patent practitioner.   Cornish

also alleges that the defendants’ statement shows that the USPTO

did not construe his letter as a request to remove him from the

register.   Even if Cornish is correct, Cornish’s reinstatement

claim was dismissed because it was barred under res judicata and

Cornish has not shown that evidence that the USPTO did not

construe his letter as a request to remove him from the patent

register would affect this determination.   Second, Cornish

asserts as new evidence that he has renewed every year his badge

necessary to gain entry to the USPTO.3   Pl.’s Mot. at 10, 20.


2
  Cornish also moves to “certify” this statement as “undisputed
new evidence.” Pl.’s Mot. to Certify at 2. Cornish has not
clearly stated the relief he is seeking, but to the extent that
Cornish is requesting that this statement be considered in
deciding the instant motion for reconsideration, the motion for
certification will be denied as moot because the evidence is
raised in Cornish’s motion for reconsideration and, as such, is
already before the court.
3
  In their opposition, the defendants explain that the badge
Cornish refers to is a badge issued by the USPTO to “any person
                                 -7-

There is nothing new to Cornish about his yearly badge renewals,

evidence he could have raised before the final order dismissing

his complaint was entered.   Nor does Cornish explain how evidence

of his badge renewals would affect the decision to dismiss his

claims in the August 15, 2012 memorandum opinion and order.

Thus, Cornish has not shown that he has new evidence that

provides a basis for reconsidering Cornish’s claims.

       The “errors” that Cornish cites are all findings supported

by the record.   See Cornish I, 715 F. Supp. 2d at 59-60 (citing

exhibits in the record).   Moreover, the purported errors do not

affect whether Cornish properly served the individually-named

defendants or whether sovereign immunity and res judicata bar his

claims against the other defendants.

       Cornish also implies that the Leahy-Smith America Invents

Act, Pub. L. No. 112-29, 125 Stat. 284 (2011) (codified in

scattered sections of 35 U.S.C.), is an intervening change in

law.   See Pl.’s Mot. at 3; Pl.’s Mem. at 40.   However, Cornish

does not demonstrate how the changed law affects the

determinations in the August 15, 2012 memorandum opinion and




who wishes to use the agency’s public search facility.” Defs.’
Opp’n at 9. “The badge holder is to display the badge when
passing through security access checkpoints in the public search
facility.” Id. at 9-10.
                                -8-

order.4   Thus, he has not shown that there was an intervening

change in controlling law.

     Finally, Cornish alleges that he has new claims that warrant

consideration.   See, e.g., Pl.’s Mem. at 39 (listing several

claims including a common law false light claim and a number of

constitutional claims).   However, most of Cornish’s “new” claims

were previously decided and he has not shown that his new false

light claim could not have been raised previously.   Because a

motion for reconsideration is not an opportunity to relitigate

claims previously decided and is not “a vehicle for presenting

theories or arguments that could have been raised previously,”

Fund For Animals v. Williams, 311 F. Supp. 2d 1, 5 (D.D.C. 2004)

(citing Kattan v. District of Columbia, 995 F.2d 274, 276 (D.C.

Cir. 1993)), Cornish’s “new” claims do not support his motion for

reconsideration.

                             CONCLUSION

     Cornish has not demonstrated that there are extraordinary

circumstances warranting relief from the August 15, 2012

memorandum opinion and order.   Accordingly, it is hereby




4
  Cornish claims, without citation to any provision in the Act,
that the Leahy-Smith America Invents Act granted the “express and
exclusive jurisdiction” over “claims not involving patents or
patent law” to the “Court of Appeals of the District of
Columbia[.]” Pl.’s Mot. at 2-3. The proper appeals court was
not at issue in the August 15, 2012 memorandum opinion and order.
                                -9-

     ORDERED that the plaintiff’s motion [49] for reconsideration

be, and hereby is, DENIED.   It is further

     ORDERED that the plaintiff’s motion [51] to certify evidence

be, and hereby is, DENIED as moot.

     SIGNED this 29th day of March, 2013.



                                      /s/
                               RICHARD W. ROBERTS
                               United States District Judge